IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-499

                                       No. COA21-591

                                      Filed 19 July 2022

     Forsyth County, No. 17 CVD 5352

     JAMES R. WEBB and DOTTIE WEBB, Plaintiffs,

                  v.

     JERRY REODD JARVIS and TINA PEATROSS, Defendants,


                  v.

     ANDREA JARVIS, Intervenor.



           Appeal by Defendant-Appellant from order entered 5 February 2021 by Judge

     Lawrence J. Fine in Forsyth County District Court. Heard in the Court of Appeals

     27 April 2022.


           Morrow, Porter, Vermitsky and Taylor, PLLC, by Erin Woodrum, for
           Defendant-Appellant.

           Craige Jenkins Liipfert & Walker LLP, by H. David Niblock and Edgar
           Santiago, for Defendant-Appellee.


           GRIFFIN, Judge.


¶1         Defendant-Appellant Jerry Reodd Jarvis appeals from an order denying

     Jarvis’s motion to dismiss and concluding that Peatross has standing to bring her

     claim in the child custody dispute. On appeal, Jarvis argues the trial court erred in
                                           WEBB V. JARVIS

                                           2022-NCCOA-499

                                          Opinion of the Court



     determining that Peatross has standing to bring her child custody claim because he

     did not act inconsistent with his constitutional right to parent his child. After review,

     we affirm the trial court’s order.

                        I.    Factual and Procedural Background

¶2         On 28 July 2010, Sean1 was born to Jarvis and Sarah Webb. Jarvis and Webb

     never married, and shared custody of Sean pursuant to a parenting agreement. On

     20 December 2015, Webb died from cervical cancer. At the time of her death, Webb

     was living with her mother and her sister, Tina Peatross. Before Webb’s death, she

     told Peatross “that it was her wish that [Sean] live [with] [Peatross] and still see

     [Jarvis] and his mom.”

¶3         On 4 January 2016, Forsyth County Superior Court, with Jarvis’s consent,

     appointed Peatross as Sean’s Guardian. Jarvis considered Peatross’s appointment to

     be temporary, and in Sean’s best interest “in that it allowed [Sean] to grieve the death

     of his mother and to continue living in the home of Peatross instead of uprooting him

     during a difficult time.” At this time, Jarvis was involved in the illegal “drug scene”

     and “between relationships[.]” Since Peatross’s appointment, Sean has resided with

     the Peatross family and, for a majority of the time, maintained regular contact with

     Jarvis.



           1 We use a pseudonym for protection of the minor child and ease of reading. See
     N.C. R. App. P. 42(b).
                                        WEBB V. JARVIS

                                        2022-NCCOA-499

                                       Opinion of the Court



¶4         In April 2016, Jarvis was arrested in Mecklenburg County and charged with

     felony fleeing to elude arrest and attaining habitual felon status.       Jarvis was

     subsequently indicted on both charges. Jarvis later testified that he was aware that

     if he was “apprehended and convicted of [these] crimes, that [he] would serve [an]

     active sentence[,]” and that he did commit these crimes despite this knowledge.

     These charges were not disclosed to Peatross at this time. On 28 October 2017, Jarvis

     was arrested and charged with trafficking cocaine. While Sean was not in Jarvis’s

     presence at the time of his October 2017 arrest, Jarvis was exercising custody of Sean

     that weekend. Jarvis was convicted and sentenced to an active sentence of 85 to 114

     months for the felony fleeing to elude arrest and habitual felon charges on 1

     November 2017. Then, on 14 May 2019, Jarvis was convicted of attempted trafficking

     cocaine and sentenced to an active sentence of 33 to 47 months to run concurrent with

     his prior convictions. After learning that Jarvis was imprisoned in November 2017,

     Peatross did not allow contact between Jarvis and Sean, until her guardianship was

     set aside in October 2019.

¶5         This action began prior to Jarvis’s October 2017 arrest when Sean’s maternal

     grandfather and step-grandmother (together, “Plaintiffs”) sought visitation with

     Sean and named Jarvis and Peatross as defendants. Peatross later filed an amended

     answer as well as a counterclaim against Plaintiffs and a crossclaim against Jarvis

     seeking custody of Sean. On 27 February 2020, Jarvis filed a motion to dismiss
                                        WEBB V. JARVIS

                                        2022-NCCOA-499

                                       Opinion of the Court



     “claims asserted by the Plaintiffs as well as the claim for custody of [Sean] asserted

     by Peatross.”

¶6         The trial court held a hearing to determine whether Peatross had standing to

     seek custody of Sean on 16 November 2020. On 5 February 2021, the trial court

     entered an order concluding that “Jarvis ha[d] acted inconsistently with his

     constitutionally protected rights as the biological father of [Sean] and thereby ha[d]

     waived such constitutionally protected rights as a parent.” Accordingly, the trial

     court denied Jarvis’s motion to dismiss Peatross’s claim because it determined that

     “Peatross has standing to seek custody of [Sean].”       Jarvis’s motion to dismiss

     Plaintiffs’ claims was granted. Jarvis timely appeals.

                                      II.    Analysis

¶7         On appeal, Jarvis argues that the trial court erred in denying his motion to

     dismiss Peatross’s custody claim and determining that he acted inconsistent with his

     constitutionally protected right, such that Peatross has standing to bring her claim

     for custody of Sean. Jarvis also challenges Finding of Fact #27, which states:

           27. Regardless of Jarvis’[s] intention for the arrangement to be
           temporary, Jarvis took advantage of the custodial arrangement and
           abdicated his parental decision-making responsibilities in favor of
           Peatross from 2015-2017. He took no action to have the Guardianship
           set aside prior to his arrest. The custodial relationship between
           Peatross and [Sean] became permanent when Jarvis was incarcerated
           on October 28, 2017, due to his criminal acts.
                                         WEBB V. JARVIS

                                         2022-NCCOA-499

                                        Opinion of the Court



¶8          “[A] trial court's legal conclusion that a parent acted inconsistently with his

     constitutionally protected status as a parent is reviewed de novo to determine

     whether the findings of fact cumulatively support the conclusion and whether the

     conclusion is supported by clear and convincing evidence.” In re I.K., 377 N.C. 417,

     2021-NCSC-60, ¶ 20 (citing Boseman v. Jarrell, 364 N.C. 537, 549, 704 S.E.2d 494,

     502–03 (2010); Adams v. Tessener, 354 N.C. 57, 65–66, 550 S.E.2d 499, 504 (2001)).

     Unchallenged findings and findings supported by competent evidence are conclusive

     on appeal. I.K., 2021-NCSC-60, ¶ 20 (citing In re L.R.L.B., 377 N.C. 311, 2021-NCSC-

     49, ¶ 11).

     A. Finding of Fact #27

¶9          With regard to Finding of Fact #27, Jarvis contends that “[t]he record is devoid

     of evidence to support this finding[,]” but concedes that “there is evidentiary support

     for the fact that [Jarvis] did not take action to set aside the Guardianship prior to his

     arrest[.]” Since it is conceded that there is evidentiary support for this part of the

     finding, this part of the finding is binding on appeal, and we focus our attention to

     the remaining parts of the finding. The evidence presented in support of the findings

     preceding Finding of Fact #27 could support the finding that, based on Jarvis’s

     actions, he did take advantage of the arrangement and abdicated the majority of his

     parental responsibility to Peatross. The evidence tends to show, and Jarvis admits,

     that Peatross has been Sean’s primary caregiver and was appointed guardian to make
                                           WEBB V. JARVIS

                                           2022-NCCOA-499

                                          Opinion of the Court



       decisions regarding Sean’s health care and education—decisions that are generally

       reserved for natural parents. Additionally, Jarvis admitted at the hearing that he

       “made a conscious decision to basically give the authority to [Peatross] to look after

       [Sean][.]”

¶ 10         The final part of the finding regarding the permanency of the custodial

       arrangement may be inferred from the fact that at the time of Jarvis’s imprisonment,

       the only two individuals that had a custodial relationship with Sean were Peatross

       and Jarvis. When Jarvis was imprisoned, this left Peatross as the only person who

       had an existing custodial relationship with Sean such that, at that time, the custodial

       relationship between Peatross and Sean was permanent until a different custody

       arrangement was determined. We therefore hold that there was evidence to support

       Finding of Fact #27, and it is thus binding on appeal.

       B. Standing

¶ 11         Under North Carolina law, “[a]ny parent, relative, or other person, agency,

       organization or institution claiming the right to custody of a minor child may institute

       an action or proceeding for the custody of such child.” N.C. Gen. Stat. § 50-13.1(a)

       (2021). If a party has standing in the child custody action, then the court will make

       the custody determination based on the “best interest of the child” standard. See N.C.

       Gen. Stat. § 50-13.2(a) (2021) (“An order for custody of a minor child entered pursuant

       to this section shall award the custody of such child to such person, agency,
                                            WEBB V. JARVIS

                                            2022-NCCOA-499

                                           Opinion of the Court



       organization or institution as will best promote the interest and welfare of the child.”).

¶ 12          However, while North Carolina law identifies parties that may have standing

       in a child custody proceeding, there are federal and state constitutional limitations

       “on the application of § 50-13.1.” Mason v. Dwinnell, 190 N.C. App. 209, 219, 660

       S.E.2d 58, 65 (2008).     In child custody proceedings where natural parents are

       involved, such as in the case sub judice, “[t]he interest implicated . . . is a natural

       parent’s liberty interest in the companionship, custody, care, and control of his or her

       child . . . [that] [t]he United States Supreme Court has recognized . . . is protected by

       the Constitution.” Price v. Howard, 346 N.C. 68, 74, 484 S.E.2d 528, 531 (1997); see

       Stanley v. Illinois, 405 U.S. 645, 651 (1972) (citing Prince v. Massachusetts, 321 U.S.

       158, 166 (1944) (“‘It is cardinal with us that the custody, care and nurture of the child

       reside first in the parents, whose primary function and freedom include preparation

       for obligations the state can neither supply nor hinder.’”)); see also Troxel v. Granville,

       530 U.S. 57, 66 (2000) (“[I]t cannot now be doubted that the Due Process Clause of

       the Fourteenth Amendment protects the fundamental right of parents to make

       decisions concerning the care, custody, and control of their children.”). “So long as a

       parent has this paramount interest in the custody of his or her children, a custody

       dispute with a nonparent regarding those children may not be determined by the

       application of the ‘best interest of the child’ standard.” Boseman, 364 N.C. at 548,

       704 S.E.2d at 502 (citation omitted).
                                           WEBB V. JARVIS

                                           2022-NCCOA-499

                                          Opinion of the Court



¶ 13         However, this paramount status is not absolute. Our state Supreme Court has

       held that where a parent acts inconsistent with the presumption “that he or she will

       act in the best interest of the child[,]” that “parent may no longer enjoy a paramount

       status[.]” See Price, 346 N.C. at 79, 484 S.E.2d at 534. Accordingly, in a custody

       dispute between a parent and a nonparent where the parent has acted inconsistent

       with this presumption, the nonparent party would have standing, and applying the

       “best interest of the child” standard would not offend the Due Process Clause. Id.;

       see also Adams, 354 N.C. at 62, 550 S.E.2d at 503 (“As a result, the government may

       take a child away from his or her natural parent only upon a showing that the parent

       is unfit to have custody . . . or where the parent’s conduct is inconsistent with his or

       her constitutionally protected status[.]” (citations omitted)).

¶ 14         “[T]here is no bright-line test to determine whether a parent’s conduct amounts

       to action inconsistent with his constitutionally protected status.” I.K., 2021-NCSC-

       60, ¶ 34 (citing Boseman, 364 N.C. at 549, 704 S.E.2d 494). “[E]vidence of a parent’s

       conduct should be viewed cumulatively.” Id. (internal quotation marks omitted)

       (citing Owenby v. Young, 357 N.C. 142, 147, 579 S.E.2d 264, 267 (2003)).

             When examining a legal parent’s conduct to determine whether it is
             inconsistent with his or her constitutionally-protected status, the focus
             is not on whether the conduct consists of “good acts” or “bad acts.”
             Rather, the gravamen of “inconsistent acts” is the volitional acts of the
             legal parent that relinquish otherwise exclusive parental authority to a
             third party.
                                           WEBB V. JARVIS

                                           2022-NCCOA-499

                                          Opinion of the Court



       Mason, 190 N.C. App. at 228, 660 S.E.2d at 70 (citation omitted).

¶ 15         Here, the trial court made multiple unchallenged findings relating to Jarvis’s

       volitional acts to conclude that he acted in a manner inconsistent with his

       constitutionally protected status. The trial court found that Jarvis consented to

       Peatross being appointed Sean’s guardian. While the trial court also made a finding

       that Jarvis consenting to Peatross being Sean’s guardian was not, in isolation, an act

       inconsistent with this right, this act considered with his other acts detailed in the

       court’s other findings support the court’s conclusion. Part of the reason that Peatross

       decided to be Sean’s guardian was so she, the nonparent, could make decisions

       regarding Sean’s health care and education. Sean has at all times resided with

       Peatross since she was appointed guardian. While the court did make a finding that

       Jarvis, prior to being incarcerated, maintained regular contact with Sean, Jarvis

       conceded that Peatross has been Sean’s primary caregiver since 24 December 2015.

¶ 16         Further, Jarvis’s volitional acts which led to his current prison sentence

       support the court’s conclusion. Jarvis was charged with, and later convicted of, felony

       fleeing to elude arrest, and was aware that this conviction would qualify him as a

       habitual felon. See N.C. Gen. Stat. § 14-7.1(a) (2021) (“Any person who has been

       convicted of or pled guilty to three felony offenses in any federal court or state court

       in the United States or combination thereof is declared to be an habitual felon and

       may be charged as a status offender pursuant to this Article.”); see also N.C. Gen.
                                              WEBB V. JARVIS

                                              2022-NCCOA-499

                                          Opinion of the Court



       Stat. § 14-7.6 (2021) (“When an habitual felon . . . commits any felony . . . the felon

       must, upon conviction or plea of guilty . . . be sentenced at a felony class level that is

       four classes higher than the principal felony for which the person was convicted[.]”).

¶ 17          Jarvis was aware that if he was convicted of these crimes it would result in his

       imprisonment and his inability to exercise physical custody of Sean.             Yet, he

       proceeded to engage in conduct leading to him being, on one occasion, indicted as a

       habitual felon and convicted of felony fleeing to elude arrest, as well as being

       convicted of trafficking cocaine on a later occasion. Based on the findings establishing

       the degree of Jarvis’s voluntary relinquishment of parental authority to Peatross and

       his repeated criminal convictions, we conclude that there was clear and convincing

       evidence to support the trial court’s determination that, based on the totality of his

       actions, Jarvis acted inconsistent with his constitutional right to parent his child.

                                       III.     Conclusion

¶ 18          We hold that there was clear and convincing evidence to support the trial

       court’s determination that Jarvis acted inconsistently with his constitutionally

       protected parental rights, such that Peatross has standing. We therefore affirm the

       trial court’s order.

              AFFIRMED.

              Judges DIETZ and JACKSON concur.